—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Ambrosio, J.), dated March 19, 1998, which, upon a fact-finding order of the same court, dated February 5, 1998, made after a hearing, finding that the appellant committed an act which, if committed by an adult, would have constituted the crime of sexual abuse in the first degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 18 months. The appeal brings up for review the fact-finding order dated February 5, 1998.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see, Matter of David H., 69 NY2d 792; cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to prove beyond a reasonable doubt that the appellant committed an act which, if committed by an adult, would have constituted sexual abuse in the first degree. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (cf., People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (cf., People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the findings of fact were not against the weight of the evidence (cf., CPL 470.15 [5]).
Given the court’s credibility determinations, the evidence permitted a reasonable inference that the purpose of the appellant’s conduct was sexual gratification as defined by Penal Law *222§§ 130.65 and 130.00 (3) (see, Matter of Kwame H., 258 AD2d 424). Mangano, P. J., O’Brien, Ritter and Schmidt, JJ., concur.